Citation Nr: 0410291	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  02-00 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an effective date prior to July 26, 2000 for the 
award of service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1972 to December 
1973.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  
The April 2001 rating decision denied the veteran's claim for an 
increased rating for infectious hepatitis, and it granted the 
veteran's claim for entitlement to service connection for 
hepatitis C.  The veteran did not appeal the denial of his claim 
for an increased rating for infectious hepatitis.  Only the appeal 
with respect to the effective date of the grant of service 
connection for hepatitis C is currently before the Board.


FINDING OF FACT

The veteran's initial claim for entitlement to service connection 
for hepatitis C was received on February 22, 2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 26, 2000, for 
a grant of service connection for hepatitis C have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  This law eliminated 
the former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits, as well as the claimant's and VA's respective 
development responsibilities.  The VCAA redefines the obligations 
of VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

The Board notes that the issue on appeal was first raised in a 
notice of disagreement submitted in response to the VA's notice of 
its decision on a claim for which the VA had already notified the 
claimant of the information and evidence necessary to substantiate 
the claim.  Under 38 U.S.C. § 5103(a), the VA, upon receipt of a 
complete or substantially complete application, must notify the 
claimant of the information and evidence necessary to substantiate 
the claim for benefits.  However, in this case the issue on appeal 
did not stem from an application for benefits, it stemmed from a 
notice of disagreement to the effective date assigned by a VA 
rating decision.  Under 38 U.S.C. § 7105(d), upon receipt of a 
notice of disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or review 
action it deems proper under applicable regulations and issue a 
statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or withdrawal 
of the notice of disagreement.  If, in response to notice of its 
decision on a claim for which VA has already given the section 
5103(a) notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.

The Board notes that the April 2001 rating decision, the statement 
of the case (SOC), the supplemental statements of the case (SSOC) 
and letters sent to the veteran, informed him of the information 
and evidence needed to substantiate his claim.  The September 2001 
SOC informed the veteran of the regulation governing effective 
dates, and the February 2004 SSOC informed the veteran of 38 
C.F.R. § 3.159.  Furthermore, the claim at issue is a claim for an 
earlier effective date and all the pertinent evidence is already 
of record.  In light of the above, further development in this 
regard would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its obligation 
to notify.

The veteran does not allege, nor does the record reflect, that 
there exists outstanding evidence relevant to the issue on appeal.  
As such, the Board finds the VA's duty to assist in this case has 
been met.  Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran was granted service connection and a noncompensable 
rating for infectious hepatitis by rating action in December 1973.  
A letter was received from the veteran's representative on January 
26, 2001, indicating that the veteran was seeking an increased 
rating for his infectious hepatitis disability.  

On February 22, 2001, the VA received the veteran's claim for 
service connection for hepatitis C.  This was the first time that 
the veteran had ever made a claim for service connection for 
hepatitis C.  Submitted with this claim was a September 1997 liver 
biopsy that indicated that the veteran had a history of hepatitis 
C.

On VA examination in April 2001, the examiner noted a history of 
hepatitis A while in service, resolved with naturally acquired 
immunity, and without sequalae.  The examiner also noted a history 
of hepatitis B, resolved with naturally acquired immunity, not a 
chronic carrier.  The examiner further noted that the veteran had 
active hepatitis C with elevated liver functions and evidence of 
progression to cirrhosis.  The examiner stated that the specific 
source of infection of the hepatitis C could not be definitely 
identified.

As noted above, the April 2001 rating action on appeal granted the 
veteran service connection for hepatitis C, effective from July 
26, 2000.  The veteran points out that he has been treated for 
hepatitis C since 1997.  He claims that he should be granted an 
effective date of January 26, 2000.  He asserts that VA law 
provides for an effective date a year prior to the date of receipt 
of his claim.  

The Board notes that the VA regulations do provide that the 
effective date for an increased rating may be assigned up to a 
year prior to receipt of a claim for increase.  See 38 C.F.R. § 
3.400(o)(2).  However, in this case 38 C.F.R. § 3.400(o)(2) is not 
applicable to the veteran's claim.  The claim received from the 
veteran on January 26, 2001 was for an increased rating for 
infectious hepatitis, not for an increased rating for hepatitis C.  
At that time the veteran did not have service connection in effect 
for hepatitis C.  The one year window provided by 38 C.F.R. § 
3.400(o)(2) is only applicable to claims for increased ratings.  
It is not applicable for claims for service connection.  Since the 
veteran did not have service connection in effect for hepatitis C 
at that time, 38 C.F.R. § 3.400(o)(2) is not for application with 
respect to the veteran's claim.  

The Board must consider the effective date regulations that apply 
to an initial claim for service connection.  For an award of 
disability compensation involving a direct service connection 
claim, the effective date of the award will be the day following 
separation from active service or date entitlement arose if claim 
is received within 1 year after separation from service; 
otherwise, the effective date is the date of receipt of claim, or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

As noted above, the veteran's claim for entitlement to service 
connection for hepatitis C was received on February 22, 2001.  The 
April 2001 rating decision granted the veteran's claim for service 
connection for hepatitis C, granted a 60 percent rating for that 
disability, and assigned an effective date of July 26, 2000.  In 
this case the veteran did not apply for service connection for 
hepatitis C within a year of discharge from service.  The Board 
finds that it is factually ascertainable that the veteran had 
hepatitis C prior to the receipt of the February 22, 2001 claim 
for service connection.  Since the veteran submitted a claim for 
service connection more than a year after discharge from service, 
and since the receipt of the veteran's claim for service 
connection was after the date entitlement arose, the veteran is 
entitled to the effective date of the date of receipt of claim.  
See 38 C.F.R. § 3.400(b)(2)(i).  As such, the regulations do not 
provide for an effective date of service connection prior to 
February 22, 2001.  Consequently, the veteran is not entitled to 
an effective date prior to the July 26, 2000 date assigned by the 
RO in the April 2001 rating decision.

Given the foregoing, and since the law rather than the evidence is 
dispositive of the resolution of this issue on appeal, the claim 
for entitlement to an effective date prior to July 26, 2000 for 
the grant of service connection for hepatitis C is without legal 
merit and is, accordingly, denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

ORDER

An effective date earlier than July 6, 2000, for service 
connection for hepatitis C is denied. 


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



